ALLOWABILITY NOTICE
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NEEV (US-6156030-A) discloses a method for high rate material removal and modification using pulsed energy pulses which is based on a model using pulse energy as a function of depth.
HUNT ET AL. (US-20040155017-A1) disclose a method for machining features of 20 nm or less using ultrashort laser pulses.
SHAH ET AL. (US-20140227889-A1) disclose a method that optimizes laser pulse duration based on the absorption of the materials that are ablated.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for a telephone interview on 7/13/2022 for this examiner's amendment was given by Joseph Noto, for the claims filed on 6/10/2022.
	Claims 9-15 and 18-19 are renumbered as claims 1-7 and 8-9, respectively.  Claim 20 is rejoined, is renumbered as claim 10, and is allowed as being dependent on claim 9 (renumbered claim 1).  Claims 1-8 and 21 are renumbered as claims 11-18 and 19, respectively, and are allowed as being dependent on claim 9 (renumbered claim 1).  

In claim 1 (renumbered as claim 11):
At line 2: at the end of the line, - -, according to the method of claim 1, -- has been inserted;
At line 22, at the end of the line after “stage” , - -.- - has been inserted;
Lines 24-28 have been deleted.
In claim 2 (renumbered as claim 12):
At line 1: “1” has been deleted and replaced with - - 11 - -.
In claim 3 (renumbered as claim 13):
At line 1: “1” has been deleted and replaced with - - 11 - -.
In claim 4 (renumbered as claim 14):
At line 1: “1” has been deleted and replaced with - - 11 - -.
In claim 5 (renumbered as claim 15):
At line 1: “1” has been deleted and replaced with - - 11 - -.
In claim 6 (renumbered as claim 16):
At line 1: “1” has been deleted and replaced with - - 11 - -.
In claim 7 (renumbered as claim 17):
At line 1: “1” has been deleted and replaced with - - 11 - -.
In claim 8 (renumbered as claim 18):
At line 1: “1” has been deleted and replaced with - - 11 - -.
In claim 10 (renumbered as claim 2):
At line 1: “9” has been deleted and replaced with - - 1 - -.
In claim 11 (renumbered as claim 3):
At line 1: “9” has been deleted and replaced with - - 1 - -.
In claim 12 (renumbered as claim 4):
At line 1: “9” has been deleted and replaced with - - 1 - -.
In claim 13 (renumbered as claim 5):
At line 1: “9” has been deleted and replaced with - - 1 - -.
In claim 14 (renumbered as claim 6):
At line 1: “12” has been deleted and replaced with - - 4 - -.
In claim 15 (renumbered as claim 7):
At line 1: “9” has been deleted and replaced with - - 1 - -.
In claim 18 (renumbered as claim 8):
At line 1: “9” has been deleted and replaced with - - 1 - -.
In claim 19 (renumbered as claim 9):
At line 1: “9” has been deleted and replaced with - - 1 - -.
In claim 20 (renumbered as claim 10):
At lines 1-2: “A scanning method for eliminating or mitigating ripples caused by the exact overlays of line scans from multiple area scans of a laser scanning method, comprising:…” has been deleted and replaced with - - The method of claim 1, wherein the scanning strategy for area scans comprises: - -;
At line 4: after “dithering,” “a” has been deleted and replaced with - - the - -.
In claim 21 (renumbered as claim 19):
At line 1: “1” has been deleted and replaced with - - 11 - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claim 9 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of elements of the claimed invention, considered as a whole, such as the limitation: “…modeling multipulse laser-induced temperature evolution and free-electron density evolution at a the material surface at a laser fluence near the laser ablation threshold for a range of repetition rates and scanning speeds to establish a baseline of laser parameters for line scans; experimentally optimizing the baseline laser parameters which ablate the material and control thermal impact on the surface of the material to achieve a surface roughness of less than 10 nanometers;”,  as recited in claim 9.
Neev, Hunt et al., and Shah et al. (cited above) are pertinent references not applied, in addition to the list of references cited by the examiner in the 892 form submitted 9 November 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        13 July 2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761